 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDMerrill Transport Co , IncandKenneth A MorrisonCase 1-CA-10475May 27, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHEROn November 11, 1975, Administrative Law JudgeIvar H Peterson issued his attached Decision in theabove-entitled proceeding finding that Respondenthad not engaged in certain alleged unfair labor prac-tices and recommending that the complaint be dis-missed in its entirety Thereafter, the General Coun-sel filed exceptions and a supporting brief, andRespondent filed a brief in replyBy Order dated February 6, 1976, the National La-bor Relations Board remanded the instant proceed-ing to the Administrative Law Judge for the purposeof preparing and issuing a Supplemental Decisionsetting forth resolutions of the credibility of witnessesand containing new findings of fact, conclusions oflaw, and a recommended Order in light thereof OnMarch 16, 1976, the Administrative Law Judge is-sued his Supplemental Decision, attached hereto, inwhich he resolved the credibility of witnesses and re-affirmed his findings of fact, conclusions of law, andrecommended Order as made on November 11, 1975Thereafter, the General Counsel filed exceptions tothe Administrative Law Judge's Supplemental Deci-sion and a brief in support of its exceptions, and Re-spondent filed a brief in replyPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the entire record andthe attached Decision and Supplemental Decision inlight of all of the exceptions and briefs and has de-cided to affirm the rulings, findings,' and conclusionsof the Administrative Law Judge and to adopt hisrecommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entiretyAct The Administrative Law Judge, however, did -iot resolvethis issueAlthough Respondent has not raised this issue before us, we note that therequirements of Sec 10(b) have been satisfied as the record establishes thatthe instant charge was filed, and a copy thereof was served on Respondenton March 3, 1975 a date within 6 months of the alleged unfair labor prac-ticesDECISIONSTATEMENT OF THE CASEIVAR H PETERSON, Administrative Law Judge This casewas heard in Augusta, Maine, on 4 days commencing Au-gust 26, 1975, and concluding on August 29, upon the com-plaint issued by the Acting Regional Director for Region Ion May 9 and amended on June 3, based upon the chargefiled by Kenneth A Morrison, an individual, on March 3,1alleging that Merrill Transport Co, Inc, herein called theRespondent, on September 3, 1974, discharged Morrisonand thereafter refused to reinstate him for the reason thathe joined or assisted Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, herein called the Union,or engaged in other protected concerted activities, therebyviolating Section 8(a)(3) and (1) of the Act In its answer,datedMay 14, the Respondent admitted certain jurisdic-tional allegations and that it had discharged Morrison, butit alleged that the discharge was for good cause By way ofaffirmative defense, the Respondent alleged that issuanceof the complaint "is improper in that the Respondent wasnot served with a copy of the charge within six (6) monthsfrom the date of the alleged unfair labor practice in accor-dance with Section 10(b) of the National Labor RelationsAct"Upon the entire record in the case, and after consideringthe briefs filed with me by counsel on October 14, I makethe followingFINDINGS OF FACTiThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibility unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc91NLRB 544 (1950) enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsThe Administrative Law Judge found that the U S Coast Guard haslevied a $50 fine against Respondent for the oil spill at Blake s Marinawhereas the record clearly discloses that this penalty in fact was assessedagainst Blake's itself This apparently inadvertent error however, is insuffi-cient to affect the result of our Decision hereinIn his Decision the Administrative Law Judge alluded to an affirmativedefense raised by Respondent in its answer to the complaint whereby itcontended that the finding of a violation was barred by Sec 10(b) of theIJURISDICTIONThe Respondent, a Maine corporation, maintains itsprincipal office and place of business in the city of Port-land,Maine, and also maintains five terminals in Maine,including one in Augusta and three terminals in Vermont,where it has been engaged in the over-the-road transport offreight and other materials In addition, the Respondentperforms services in excess of $50,000 per year for enter-The Union filed a charge on September 19 1974, but it was withdrawnwithout prejudice on October 23224 NLRB No 34 MERRILL TRANSPORT COprises located outside the State of Maine which are directlyengaged in interstate commerce The Respondent admits,and I find, that it is engaged in commerce within the mean-ing of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act It is furtheradmitted, and I find, that at all material times the follow-ing persons occupied the positions indicated opposite theirnames and were agents and supervisors of the Respondentwithin the meaning of Section 2(11) of the ActPaul Merrill-PresidentRichard Davenport-Augusta Terminal ManagerJames Mountain-Safety DirectorIITHE ALLEGED UNFAIR LABOR PRACTICESA IntroductionPresidentMerrill began operations in 1929 with onetruck, since then the Respondent has grown to the pointwhere it presently employs between 350 and 400 employeesin its transportation business and, as stated above, has atotal of 8 terminals in the States of Maine and Vermont Aprincipal part of the Respondent's business is the deliveryof oil by tanker truck to various customers Over the years,the Respondent has experienced a substantial number ofoil spills which have created environmental problems andinvolved considerable expense In 1973, both state andFederal agencies, acting under powers granted them bylegislation, took a variety of actions against the Respon-dent with respect to oil spills, assessing monetary penaltiesagainst itThe Respondent's insurance carrier, in 1973,canceled its policy because of the spill and accident recordIn1973,the Respondent lost some 30,000 gallons of oil inMaine and 10,000 gallons in Vermont by reason of spillsThe cost of spills for that year in Maine was over $71,000In January or February 1974 the Respondent issued a driv-ers'manual which set forth in detail the procedures to befollowed for loading and unloading product and what todo in the event of a spill Thus, in the case of a spill, thedriverwas required to report it immediately to his dis-patcher or terminal manager, who in turn was required toreport to higher authority The Respondent also sent num-erous Safe-T-Grams to its drivers discussing various oilspills and the proper procedures that should be followedThese contained warnings that failure to follow the pre-scribed procedures would mean immediate dischargeAbout the middle of 1974, the Respondent's safety direc-tor,who was primarily responsible for the safety program,was terminated because of poor performance PresidentMerrill took a personal interest in the safety program, testi-fying that he was concerned over the loss of theRespondent's insurance carrier, the adherence of employ-ees to company policies and the safety program, as well asthe fact that employees did not seem to bear the dangersinvolved in mind As a result of these changes in policy, in1974 the cost of spills was reduced to something less than$7,000, and for the first two quarters of 1975 the cost was$1,200 The number of gallons spilled in 1974 in Maine wasreduced to 9,000 and the figure for the first two quarters of1975 was 3,529B Union OrganizationalEfforts151Robert Burdick, an International Representative of theUnion, first came in contact with employees of the Re-spondent in April or May 1974 As the result, an initialmeeting was held in Auburn, Maine, on May 26, attendedby three employees On July 28, a second meeting was heldin Augusta, with 14 employees in attendance, all of whomsigned union cards The third meeting was held on August8, in Bucksport, with six employees in attendance, who alsosigned authorization cards On September 8, another meet-ing was held in South Portland, attended by some 60 em-ployees By the end of August, so Burdick testified, he hadapproximately 104 signed authorization cards from em-ployees of the Respondent Burdick testified that the orga-nizational leader in Augusta was an employee named Or-mand Piper The Union filed a petition with the Board onSeptember 19, thereafter, an election, by agreement of theparties, was held, with the result that the Union lostC The Termination of MorrisonMorrison, a somewhat portly man of 40, was hired bythe Respondent as a truckdriver in September 1968 Hispersonnel record indicates that in January 1969 he spilled300 gallons of gas, resulting in a loss of $97, the statedreason for the incident was that Morrison was not standingby the hoses Also, during the year 1969, the record indi-cates that he had a number of small accidents, for all ofwhich except one, he was responsible The record containsno entries for the years 1970 and 1971 In May 1972 he wasawarded a second-year safe driving pin In October of thatyear, he had two accidents, both of which were listed asnonpreventable In May 1973 he was awarded a third-yearsafe driving pin for 1972 In 1974, prior to his termination,he had one accident, involving no damage, in theRespondent's yard In June of that year, he was awardedhis fourth-year safe driving pinMorrison signed a union authorization card on August 1,at the solicitation of Piper, who gave him a supply of cardsto use in signing up other drivers According to Morrison,he talked to other drivers about the Union Morrison testi-fied that about the middle of August, Davenport asked him"how the union was going," and Morrison replied that vir-tually all drivers in the Augusta terminal had signed up Onthe Saturday before Labor Day, so Morrison testified, hehad another conversation with Davenport, in the latter'soffice, during which Morrison said if the Union got in mat-terswould be different to which Davenport replied that"he wasn't too sure the union was going to get in" and said"that if the union didn't get it [in] I was all through any-way "On September 3, Morrison was sent to Blake's Marina inBoothbay Harbor to deliver 5,000 gallons of diesel fuelThe Marina had two tanks, each holding 3,000 gallons, atitswharf An equalizer line, running from one tank to theother, is controlled by two valves The record shows thatMorrison did not check the tanks to see if they would holdthe load, nor did he "double check" the valves of the 152DECISIONSOF NATIONALLABOR RELATIONS BOARDtanks 2 With respect to the delivery, Morrison testified thathe did not go to the Respondent's office to obtain anyinformation concerning how to unload at the Marina be-fore he made his trip, nor did he go to the terminal manag-er and inquire for such informationMorrison admittedthat he did not walk down to the tanks to ascertain whetherthe valves there were in proper order According to Morri-son, when he made the delivery it was raining, and, afterthe spill occurred, he saw no oil on the dock but saw someunder the dock on the water He testified that he did ob-serve the rain washing the oil into the water Morrison ad-mitted that when he became aware of the spill he did notreport it to the dispatcher or the terminal managerMorri-son related that a man at the Marina office, as Morrisonwas getting his bill of lading signed, "asked me not to re-port the spill " He stated that if the spill had been "of anysize I wouldn't have hidden it " Morrison, in a telephoneconversation he had with Davenport that morning, did notinform him of the spill at Blake's Marina He telephonedthe Portland Terminal after unloading, at approximately11or 11 30, but did not tell the dispatcher of the spillMorrison was then given another assignmentSometime in the afternoon of September 3, the CoastGuard base in Boothbay Harbor received a telephone calladvising that there was a smell of oil in the harbor ChiefHarvard Urquhart, the Coast Guard officer in charge, wentout in to the harbor, accompanied by another member ofthe Coast Guard He could smell the fuel oil before heactually came upon it and testified, "I observed, I wouldsay, the largest covering of an oil sheen on the water in mycareer " 3 With the aid of a chart, Chief Urquhart testifiedthat the oil slick measured 475 by 800 yards, and that hetraced it to Blake's Marina Chief Urquhart further testi-fied that high tide in Boothbay Harbor on that day oc-curred at 12 45, and that at the time he came upon the slickthe tide was going outThe Respondent was first informed of the spill at ap-proximately 4 30 in the afternoon, when Safety DirectorMountain received a telephone call from Seacoast OceanServices, a concern that cleans up discharges in navigablewaters and which had been instructed by the Coast Guardto go to Boothbay Harbor to clean up the oil slick About5 30 that afternoon, Morrison returned to the Augusta ter-minal and, after being asked about the spill incident byDavenport, informed the latter about itPresident Merrill first learned of the spill on September4Morrison was then suspended pending an investigationordered by Merrill After concluding the investigation ofthe spill incident and the further investigation of severalcomplaintsMorrison raised by telephone,Merrill dis-charged Morrison on September 6, for the stated reasonthat he had failed to comply with the Respondent's policy,rules and regulations, had attempted to cover up the Sep-tember 3 spill, and because "the fact that the Coast Guard2Morrison testified that in 1969 he had delivered oil to this Marina butthat he had not gone down to see where the oil was going because he `wastold not to " In 1970 he again made a delivery to this customer and againdid not go down to see where the oil was going3The transcript contains the word "lightest," in describing the oil sheenbut, obviously the correct word is largest" the transcript is correctedaccordinglywere the people that had to bring it to our attention in thehome office before we knew anything about it"Seacoast proceeded to the Marina to clean up the oilspill and arrived there at approximately 7 p in, it cleanedup 5 to 10 gallons of oil in the catch basin below the tankwhich overflowed The report of Seacoast indicates that itwas unable to recover the fuel that had gone into the waterbecause the tide had gone out Seacoast rendered a bill of$331 04, which was paid by the Respondent's insurancecarrier, in addition, the Coast Guard levied a fine of $50against the Respondent which also was paid by the insur-ance companyMerrill testified that he first became aware of the factthat the Respondent's employees were attempting to orga-nize on September 15, 16, or 17, when one of the employeesasked him whether he knew "that there is some activityand request for signing of applications " As previously stat-ed, the Union filed a representation petition on September19, and an election was held on December 13, resulting inthe defeat of the UnionGuy Savage, who had worked for the Respondent assafety director from September 1968 to July 1974, testifiedthat the Respondent had "no hard and fast policy" withrespect to disciplinary action against a driver who failed toreport a spill that subsequently came to the attention of theRespondent He further stated that he did not know of anydriver that was "fired dust having a spill " Ormand Piper,who had worked for the Respondent at the Augusta termi-nal for some 4 years prior to April 1975, testified that hewas involved in two incidents in which spills occurred Inone instance, a period of 2 or 3 days elapsed before hereported the matter to Terminal Manager Davenport, whosaid nothing Piper also reported the second incident somedays later to Davenport and again nothing was saidCounsel for the General Counsel contends that, prior tothe discharge of Morrison, the Respondent "had an exten-sive history of spills" of which many "were found by thesafety committee to have been preventable by the driver"and that several of these had not been reported by thedriver as reflected by the Respondent's records, and inother cases it appeared that the driver had failed to followproper procedure She contends that from 1972 until thedischarge of Morrison, the records of the Respondent re-flect that no driver had been discharged for failing to re-port a spill and that those drivers who were terminated foraccidents and spills were discharged for continued inci-dents of that nature with the apparent exception of one,Pearly Provo, who was terminated in June 1974 because ofa spill in which he failed to follow designated procedurebecause he was sleeping in the cab of his truck before un-loading In addition, government counsel points out thatthe Respondent had in the past imposed disciplinary actionshort of discharge, such as reprimand, suspension, andwarnings Counsel contends that the termination of Morri-son was pretextual and that therefore "only one driver hadbeen discharged for having one spill," namely Provo, "whowas sleeping in the cab while unloading" whereas the errorcommitted by Morrison "cannot be equated with suchgross dereliction of duty " Concerning the circumstancethat subsequent to the filing of the charge in the presentmatter the Respondent terminated four employees for fail- MERRILL TRANSPORT CO153ure to report spills, counsel argues these may be viewed intwo aspects, either that the Respondent "is making it up orRespondent suddenly, because of the unfair labor practicecharge, has to take action in an area, where previously,except for Morrison, it had not " In consequence, she ar-gues that the fact that, except for Morrison, failure to re-port a spill did not play a part in the discharge of anyindividual, indicates that the "disparate treatment accord-ed Morrison becomes even more apparent "On the other hand, counsel for the Respondent pointsout that Morrison was not a union leader but "merely oneof the followers", and that Merrill first learned of a unioncampaign some 9 days after Morrison was terminated Inaddition, counsel for the Respondent points out that Piperwas a key man in the Union's campaign and that he wasnever threatened by Davenport Concerning the testimonyby Savage that he recalled some unreported spills that didresult or did not result in discharge, counsel for the Re-spondent points out that these occurred "long before thecrackdown" by State and Federal agencies and theRespondent's own program of reducing oil spills, whichdemonstrate that the spill at Blake's Marina was "abun-dantly different and it occurred in a different era " As tothe testimony of Piper regarding a spill, counsel for theRespondent states that this resulted from the fact that theCompany had set its pumps in reverse, with the result thatthe oil being spilled was out of the customer's tanks andnot oil of the Respondent Another incident relating to Pip-erwas that a spill occurred by virtue of the topping offprocedure followed by the customer Both incidents werereported to Davenport and, according to counsel, "are soforeign to the Morrison case that they are irrelevant" and"certainly don't establish discriminatory conduct "With respect to the testimony of Morrison that he didnot report the spill because a "man" at the Marina askedhim not to and that he did not check the tanks or thevalves, counsel argues that Morrison "should not have dis-regarded his company responsibilities in light of thecompany's problems with spills, the manual, the repeatedSafe-T-Grams which Morrison admits knowledge of, be-cause someone asked him not to obey them " In conclu-sion, counsel for the Respondent argues that it had a validreason for terminating Morrison "who had violated criticalcompany policy and procedures, which the company hadbeen striving hard to enforce," and that Morrison was"well aware of his obligations as well as the problems" ofthe Respondent in regard to spills and its efforts to mini-mize them, yet "he chose to disregard his duties " Accord-ingly, he contends that the termination of Morrison did notviolate the ActD ConclusionsWhile the position urged by counsel for the GeneralCounsel has considerable plausibility, upon all the evi-dence and the reasonable inferences to be drawn there-from, I am not persuaded that the Respondent terminatedMorrison because of his union activity In the first place,Morrison was not outstandingly active in behalf of theUnion, in fact, as counsel for the Respondent states, hewas more of a follower than a leader While it may well bethat President Merrill was opposed to the unionization oftheRespondent's employees, the fact remains that thecommunications he sent them were within the bounds al-lowed employers The record further shows that the Re-spondent did hire persons known to be union adherentsAnother factor which must not be overlooked is that inrecent years the Respondent, by reason of governmentalactions, had been increasingly vigilant concerning acci-dents and spills, and had embarked upon a campaign toreduce them following the cancellation of its insurancecoverage and substantial expense involved with spills Cer-tainly it does not seem reasonable to me to conclude that,because in the past the Respondent had been lenient withdrivers who had been involved in accidents and spills, itwas required to continue that policy on pain of being heldto have engaged in discriminatory conduct within themeaning of the Act I conclude, therefore, that the Respon-dent did not violate the Act in terminating Morrison Ac-cordingly, I shall recommend that the complaint be dis-missed in its entiretyCONCLUSIONS OF LAW1Merrill Transport Co, Inc, is an employer within themeaning of Section 2(2) of the Act and its operations affectcommerce within the meaning of Section 2(6) and (7) ofthe Act2The Respondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe ActUpon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommendedORDER4The complaint is dismissed in its entirety4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings conclusions and Order and all objections thereto shall bedeemed waived for all purposesSUPPLEMENTAL DECISIONMy Decision in this case issued on November 11, 1975Therein, I found that the Respondent had not engaged inviolations of Section 8(a)(3) and (1) of the Act and, accord-ingly, I recommended that the complaint be dismissed inits entiretyThereafter, counsel for the General Counselfiled exceptions to my Decision and a supporting brief, andcounsel for the Respondent filed a brief in reply Underdate of February 6, 1976, the Board remanded the proceed-ing to me "for the purpose of preparing and issuing a Sup-plemental Decision setting forth resolutions of the credibil-ityofwitnesses and containing new findings of fact,conclusions of law, and a recommended Order in light of 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch credibility resolutions " In its Order, the Board statedthat I had, in my Decision, "summarized the testimony ofvarious witnesses and recited the factual contentions of theparties without making credibility resolutions and specificfindings of fact " The Board expressed the opinion "thatthe disposition of the issues presented in the instant caserequires further findings by the Administrative Law Judgewith respect to the credibility of all of the witnesses, andparticularly a resolution of the conflicting testimony ofMorrison and Davenport concerning a threat of dischargeallegedly made by the latter on or about August 31, 1974,and with respect to all facts developed at the hearing "Ihave, in compliance with the Board's direction, re-viewed my Decision and the entire record in this case Icome to the same conclusion In the first place, Morrisondid not impress me as a credible witness On the otherhand, Paul Merrill, the president of the Respondent, im-pressed me favorably and, in this connection, it should beobserved that it was he that made the decision to dischargeMorrison some 4 or 5 days after the spill at Blake's MarinaThere is no question that Morrison failed to report thespillDavenport, the Respondent's terminal manager, whobegan working for the Respondent as a driver, crediblytestified that he had never threatened any employee withdischarge on account of his union activityMoreover, aformer driver for the Respondent, James Alpert, who wasdischarged by the Respondent in January 1975, and whoadmittedly was hostile toward the Respondent, crediblytestified thatDavenport did not discuss the Union withhim It seems to me, upon a review of my Decision and therecord, that I necessarily discredited Morrison, at least in-sofar as his testimony conflicted with that of DavenportThus, I stated that I was not persuaded that the Respon-dent terminated Morrison because of his union activityand said that he "was not outstandingly active in behalf oftheUnion," but was "more of a follower than a leader"Secondly, I observed that while President Merrill admitted-lywas opposed to the unionization of his employees, thecommunications issued by the Respondent "were withinthe bounds allowed employers " In addition, I found thatthe Respondent had hired persons known to be union ad-herents and that a factor not to be overlooked was that inrecent years the Respondent, because of the actions of gov-ernmental agencies, "had been increasingly vigilant con-cerning accidents and spills, and had embarked upon acampaign to reduce them following the cancellation of itsinsurance coverage and substantial expense involved withspills " Under these circumstances, it seems fairly plain tome, as I felt I had articulated in my Decision, that Morri-son was, in substantial part, not a credible witness whereas,on the contrary, witnesses produced by the Respondent,including Davenport, who gave testimony conflicting withthat given by Morrison, were more credible I so findAccordingly, I recommend that, consistent with my No-vember 11 Decision, the complaint in this proceeding bedismissed in its entirety